EXHIBIT 10.1

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (this "Agreement"), dated as of December 24, 2015
but effective as of December 1, 2015, is by and among Dais Analytic Corporation,
a New York corporation ("Dais"), Open Systems Control, a California corporation
(the "Shareholders"), and Synpower Corporation. Ltd., a Hong Kong corporation
(the "Company"). Each of the parties to this Agreement is individually referred
to herein as a "Party" and collectively as the "Parties."

 

BACKGROUND

 

The Company has 800,000 shares of capital stock (the "Company Shares")
outstanding, all of which are held by the Shareholders. The Shareholders have
agreed to transfer the Company Shares in exchange for an aggregate of (i) US$
850 and (ii) 1,000,000 shares of Dais's common stock (the "Dais Shares").

 

The Board of Directors of each of Dais and the Company has determined that it is
desirable to affect this plan of reorganization and share exchange.

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows:

 

ARTICLE I
Exchange of Shares

 

SECTION 1.01. Exchange by the Shareholders. At the Closing (as defined in
Section 1.02), the Shareholders shall sell, transfer, convey, assign and deliver
to Dais all of the Company Shares free and clear of all Liens (as defined in
Section 2.02) in exchange for an aggregate of (i) US$ 850 and (ii) 1,000,000
shares of Dais Shares.

 

SECTION 1.02. Closing. The closing (the "Closing") of the transactions
contemplated by this Agreement (the "Transactions") shall take place on the
Effective Date (as defined below) at such location to be determined by the
Company and Dais, commencing upon the satisfaction or waiver of all conditions
and obligations of the Parties to consummate the Transactions contemplated
hereby, as set forth in Article VI herein (other than conditions and obligations
with respect to the actions that the respective Parties will take at Closing) or
such other date and time as the Parties may mutually determine (the "Closing
Date").

 

ARTICLE II
Representations and Warranties of the Shareholders

 

Each Shareholder hereby represents and warrants to Dais, as follows:

 

SECTION 2.01. Organization, Standing and Power. The Shareholder is duly
incorporated or organized, validly existing and in good standing under the laws
of the State of California and has the corporate power and authority and
possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the Shareholder, a material
adverse effect on the ability of the Shareholder to perform its obligations
under this Agreement or on the ability of the Company to consummate the
Transactions (a "Material Adverse Effect"). The Shareholder represents it has
completed the necessary update to its Articles of Incorporation and By-Laws of
the Company to reflect the share exchange outlined in this agreement.

 

 Page 1 of 13

 

 

SECTION 2.02. Good Title. The Shareholder is the record and beneficial owner,
and has good and marketable title to its Company Shares, with the right and
authority to sell and deliver such Company Shares to Dais as provided herein.
The Shareholder, upon placing Cast's shares into the Company, will register Dais
as the new owner of such Company Shares with the Hong Kong agency administering
organizations of the Company's type. Dais will receive good title to such
Company Shares, free and clear of all liens, security interests, pledges,
equities, taxes, and claims of any kind, voting trusts, shareholder agreements
and other encumbrances (collectively, "Liens") without any ownership, voting,
control or other restrictions from any third party or any federal, state, local
or foreign government or any court of competent jurisdiction, administrative
agency or commission or other governmental authority or instrumentality,
domestic or foreign ("Governmental Entity") under any statutes, laws,
ordinances, rules, regulations, orders, writs, injunctions, judgments, or
decrees (collectively, "Laws").

 

SECTION 2.03. Power and Authority. All acts required to be taken by the
Shareholder to enter into this Agreement and to carry out the Transactions have
been properly taken. This Agreement constitutes a legal, valid and binding
obligation of the Shareholder, enforceable against such Shareholder in
accordance with the terms hereof.

 

SECTION 2.04. No Conflicts. The execution and delivery of this Agreement by the
Shareholder and the performance by the Shareholder of his obligations hereunder
in accordance with the terms hereof: (i) will not require the consent of any
Governmental Entity under any Laws; (ii) will not violate any Laws applicable to
such Shareholder; and (iii) will not violate or breach any contractual
obligation to which such Shareholder is a party.

 

SECTION 2.05. No Finder's Fee. The Shareholder has not created any obligation
for any finder's, investment banker's or broker's fee in connection with the
Transactions that the Company or Dais will be responsible for.

 

SECTION 2.06. Purchase Entirely for Own Account. Dais Stock proposed to be
acquired by the Shareholder hereunder will be acquired for investment for its
own account, and not with a view to the resale or distribution of any part
thereof, and the Shareholders has no present intention of selling or otherwise
distributing Dais Stock except in compliance with applicable securities laws.

 

SECTION 2.07. Available Information. The Shareholder has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in Dais.

 

SECTION 2.08. Non-Registration. The Shareholder understands that the shares of
Dais Stock have not been registered under the Securities Act of 1933, as amended
(the "Securities Act") and, if issued in accordance with the provisions of this
Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Shareholder's representations as expressed herein.

 

SECTION 2.09. Restricted Securities. The Shareholder understands that Dais Stock
is characterized as "restricted securities" under the Securities Act inasmuch as
this Agreement contemplates that, if acquired by the Shareholder pursuant
hereto, Dais Stock would be acquired in a transaction not involving a public
offering. The Shareholder further acknowledges that if Dais Stock is issued to
the Shareholder in accordance with the provisions of this Agreement, such Dais
Stock may not be resold without registration under the Securities Act or the
existence of an exemption therefrom. The Shareholder represents that it is
familiar with Rule 144 promulgated under the Securities Act, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act.

 

 Page 2 of 13

 

 

SECTION 2.10. Legends. It is understood that the shares of Dais Stock will bear
the following legend or another legend that is similar to the following:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

and any legend required by the "blue sky" laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.

 

SECTION 2.11. Accredited Investor. The Shareholder is an "accredited investor"
within the meaning of Rule 501 under the Securities Act and the Shareholder was
not organized for the specific purpose of acquiring Dais Stock

 

SECTION 2.12. Shareholders Acknowledgment. The Shareholder acknowledges that it
has read the representations and warranties of the Company set forth in Article
III herein and such representations and warranties are, to the best of his or
her knowledge, true and correct as of the date hereof.

 

ARTICLE III
Representations and Warranties of the Company

 

The Company and the Shareholders represent and warrant to Dais, except as set
forth in a schedule (the "Company Disclosure Schedule"), regardless of whether
or not the Company Disclosure Schedule is referenced with respect to any
particular representation or warranty, as follows:

 

SECTION 3.01. Organization, Standing and Power. The Company is duly incorporated
or organized, validly existing and in good standing under the laws of Hong Kong
and has the corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a "Material
Adverse Effect"). The Company is duly qualified to do business in each
jurisdiction where the nature of its business or its ownership or leasing of its
properties make such qualification necessary, except where the failure to so
qualify would not reasonably be expected to have a Material Adverse Effect. The
Company has delivered to Dais true and complete copies of the articles of
incorporation and bylaws of the Company, each as amended to the date of this
Agreement (as so amended, the "Company Charter Documents").

 

SECTION 3.02. Capital Structure. The authorized share capital of the Company
consists of 800,000 shares of common stock with 800,000 shares outstanding and
zero preferred stock authorized or issued/outstanding. No other shares or other
voting securities of the Company are issued, reserved for issuance or
outstanding. All outstanding shares of the Company are duly authorized, validly
issued, fully paid and non-assessable and not subject to or issued in violation
of any Laws. There are no bonds, debentures, notes or other indebtedness of the
Company having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of Company
Shares may vote ("Voting Company Debt"). Except as otherwise set forth herein,
as of the date of this Agreement, there are no Contracts, arrangements or
undertakings of any kind to which the Company is a party or by which the Company
is bound that give any person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of the shares or capital stock of the Company.

 

 Page 3 of 13

 

 

SECTION 3.03. Authority; Execution and Delivery; Enforceability. The Company has
all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Transactions. The execution and delivery by the
Company of this Agreement and the consummation by the Company of the
Transactions have been duly authorized and approved by the Board of Directors of
the Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement and the Transactions. When executed and
delivered, this Agreement will be enforceable against the Company in accordance
with its terms, subject to bankruptcy, insolvency and similar laws of general
applicability as to which the Company is subject.

 

SECTION 3.04. No Conflicts; Consents.

 

(a) The execution and delivery by the Company of this Agreement does not, and
the consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of the Company under any provision of (i) the Company
Charter Documents, (ii) any material contract, lease, license, indenture, note,
bond, agreement, permit, concession, franchise or other instrument (a
"Contract") to which the Company is a party or by which any of their respective
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 3.04(b), any material judgment, order or decree
("Judgment") or material Law applicable to the Company or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.

 

(b) No Consent of, or registration, declaration or filing with, or permit from,
any Governmental Entity is required to be obtained or made by or with respect to
the Company in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than change of owner
name of the Company to be done by filing to show and effect the change in
ownership from the Company to Dais. This will be done by the Company with the
Hong Kong agent within two (2) days of the signing of this document by the
Parties.

 

SECTION 3.05. Taxes.

 

(a) The Company has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns are
true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Material Adverse Effect.
All Taxes shown to be due on such Tax Returns, or otherwise owed, have been
timely paid, except to the extent that any failure to pay, individually or in
the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company know of no basis for any such claim.

 

(b) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of Dais. Dais is not bound by any agreement with respect
to Taxes.

 

(c) For purposes of this Agreement:

 

"Taxes" includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.

 

"Tax Return" means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

 

 Page 4 of 13

 

 

SECTION 3.06. Undisclosed Liabilities. Except as set forth in the Company
Disclosure Schedule, the Company has no liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) required by GAAP to be set
forth on a balance sheet of the Company or in the notes thereto. The Company
Disclosure Schedule sets forth all financial and contractual obligations and
liabilities (including any obligations to issue capital stock or other
securities of the Company) due after the date hereof. As of the date hereof, all
liabilities of the Company have been paid off and shall in no event remain
liabilities of Dais, the Company or the Shareholders following the Closing.

 

SECTION 3.07. Litigation. There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
or any of its properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility ("Action") which (i)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement or Dais Stock or (ii) could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any director or
officer thereof (in his or her capacity as such), is or has been the subject of
any Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.

 

SECTION 3.08. Compliance with Applicable Laws. The Company is in compliance with
all applicable Laws, including those relating to currency and export controls,
trade sanctions and embargoes, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.09. Brokers; Schedule of Fees and Expenses. No broker, investment
banker, financial advisor or other person is entitled to any broker's, finder's,
financial advisor's or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.

 

SECTION 3.10. Disclosure. The Company understands and confirms that Dais will
rely on the foregoing representations and covenants in effecting transactions in
securities of Dais. All disclosure provided to Dais regarding the Company, its
business and the Transactions, furnished by or on behalf of the Company
(including the Company's representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

 

SECTION 3.11. Absence of Certain Changes or Events. Except in connection with
the Transactions and as disclosed in the Company Disclosure Schedule, since its
creation, the Company has conducted its business only in the ordinary course,
and during such period there has not been:

 

(a) any change in the assets, liabilities, financial condition or operating
results of the Company, except changes in the ordinary course of business that
have not caused, in the aggregate, a Material Adverse Effect;

 

(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Material Adverse Effect;

 

(c) any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;

 

(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Material Adverse Effect;

 

(e) any material change to a material Contract by which the Company or any of
its assets is bound or subject;

 

 Page 5 of 13

 

 

(f) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Company, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and does not materially impair the Company's ownership or use
of such property or assets;

 

(g) any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;

 

(h) any issuance of equity securities to any officer, director or affiliate; or

 

(i) any arrangement or commitment by the Company to do any of the things
described in this Section.

 

SECTION 3.12. Financial Statements. The Balance Sheet and Income Statement for
Jixiun-Cast Ltd. ("Cast") provided to Dais are properly stated in accordance
with U.S. Generally Accepted Accounting Standards or International Financial
Reporting Standards consistently applied. The projections for Cast provided to
Dais, to the best of the Shareholder's knowledge, reflect the current projected
revenue and gross profit for Cast which Dais can reasonably expected to achieve
in the absence of any conditions that would cause a Material Adverse Effect.

 

SECTION 3.13. Contracts. Except as disclosed in the Company Disclosure Schedule,
there are no Contracts that are material to the business, properties, assets,
condition (financial or otherwise), results of operations or prospects of the
Company and its subsidiaries taken as a whole. The Company is not in violation
of or in default under (nor does there exist any condition which upon the
passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.14. Foreign Corrupt Practices. Neither the Company, nor, to the
Company's knowledge, any director, officer, agent, employee or other person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

SECTION 3.15. The Company owns 62% of capital stock of Cast and there are no
Contracts, arrangements or undertakings of any kind to which Cast is a party or
by which Cast is bound that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the shares or capital stock of Cast, and that Cast is a
recognized functioning entity by the Chinese authorities overseeing Enterprises
with Foreign Investment in PRC.

 

ARTICLE IV
Representations and Warranties of Dais

 

Dais represents and warrants as follows to the Shareholders and the Company,
that, except as set forth in the Disclosure Schedule delivered by Dais to the
Company and the Shareholders (the "The Dais Disclosure Schedules"):

 

SECTION 4.01. Organization, Standing and Power. Dais is duly organized, validly
existing and in good standing under the laws of the State of New York and has
full corporate power and authority and possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to enable it to own,
lease or otherwise hold its properties and assets and to conduct its businesses
as presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect. Dais is duly qualified to do business in each jurisdiction where
the nature of its business or their ownership or leasing of its properties make
such qualification necessary and where the failure to so qualify would
reasonably be expected to have a Material Adverse Effect. Dais has delivered to
the Company true and complete copies of the Articles of Incorporation of Dais,
as amended to the date of this Agreement (as so amended, the "Dais Charter"),
and the Bylaws of Dais, as amended to the date of this Agreement (as so amended,
the "Dais Bylaws").

 

 Page 6 of 13

 

 

SECTION 4.02. Capital Structure. The authorized capital stock of Dais consists
of 240,000,000 shares of common stock, par value $0.01 per share, and10,000,000
shares of preferred stock, par value $0.01 per share, of which (i) 119,411,459
shares of Dais Stock are outstanding and (ii) no shares of preferred stock are
outstanding. No other shares or other voting securities of the Company are
issued, reserved for issuance or outstanding other than as described in periodic
and current reports filed by Dais with the U.S. Securities and Exchange
Commission ("SEC Reports"). All outstanding shares of the Company are duly
authorized, validly issued, fully paid and non-assessable and not subject to or
issued in violation of any Laws. Except as otherwise set forth herein or in SEC
Reports, as of the date of this Agreement, there are no Contracts, arrangements
or undertakings of any kind to which the Company is a party or by which the
Company is bound that give any person the right to receive any economic benefit
or right similar to or derived from the economic benefits and rights occurring
to holders of the shares or capital stock of the Company.

 

SECTION 4.03. Authority; Execution and Delivery; Enforceability. The execution
and delivery by Dais of this Agreement and the consummation by Dais of the
Transactions have been duly authorized and approved by the Board of Directors of
Dais and no other corporate proceedings on the part of Dais are necessary to
authorize this Agreement and the Transactions. This Agreement constitutes a
legal, valid and binding obligation of Dais, enforceable against Dais in
accordance with the terms hereof.

 

SECTION 4.04. No Conflicts; Consents.

 

(a) The execution and delivery by Dais of this Agreement, does not, and the
consummation of Transactions and compliance with the terms hereof and thereof
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of Dais under, any provision of (i)
Dais Charter or Dais Bylaws, (ii) any material Contract to which Dais is a party
or by which any of its properties or assets is bound or (iii) subject to the
filings and other matters referred to in Section 4.05(b), any material Judgment
or material Law applicable to Dais or its properties or assets, other than, in
the case of clauses (ii) and (iii) above, any such items that, individually or
in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect.

 

(b) No Consent of, or registration, declaration or filing with, or permit from,
any Governmental Entity is required to be obtained or made by or with respect to
Dais in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the (A) filing
with the SEC of reports under Sections 13 and 16 of the Exchange Act, and (B)
filings under state "blue sky" laws, as each may be required in connection with
this Agreement and the Transactions.

 

SECTION 4.05. Taxes.

 

(a) Dais has timely filed, or has caused to be timely filed on its behalf, all
Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file, any delinquency
in filing or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect. All Taxes shown to be due on such Tax Returns, or otherwise
owed, has been timely paid, except to the extent that any failure to pay,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect.

 

(b) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of Dais. Dais is not bound by any agreement with respect
to Taxes.

 

 Page 7 of 13

 

 

SECTION 4.06. Undisclosed Liabilities. Except as set forth in The Dais
Disclosure Schedules or SEC Reports, Dais has no liabilities or obligations of
any nature (whether accrued, absolute, contingent or otherwise) required by GAAP
to be set forth on a balance sheet of Dais or in the notes thereto. The Dais
Disclosure Schedules sets forth all financial and contractual obligations and
liabilities (including any obligations to issue capital stock or other
securities of Dais) due after the date hereof. As of the date hereof, all
liabilities of Dais have been paid off and shall in no event remain liabilities
of Dais, the Company or the Shareholders following the Closing.

 

SECTION 4.07. Litigation. Except as disclosed in The Dais Disclosure Schedules
or SEC Reports, there is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of this Agreement or Dais Stock or
(ii) could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither Dais nor any director or officer thereof (in his or her capacity
as such), is or has been the subject of any Action involving a claim or
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.

 

SECTION 4.08. Compliance with Applicable Laws. Dais is in compliance with all
applicable Laws, including those relating to currency and export controls, trade
sanctions and embargoes, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 4.09. Brokers; Schedule of Fees and Expenses. No broker, investment
banker, financial advisor or other person is entitled to any broker's, finder's,
financial advisor's or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.

 

SECTION 4.10. Disclosure. All disclosure provided to the Shareholder regarding
Dais, its business and the transactions contemplated hereby, furnished by or on
behalf of Dais (including Dais representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading

 

SECTION 4.11. Absence of Certain Changes or Events. Except as disclosed in SEC
Reports or the Dais Disclosure Schedules, from the date of the most recent
audited financial statements included in the SEC Reports, Dais has conducted its
business only in the ordinary course, and during such period there has not been:

 

(a) any change in the assets, liabilities, financial condition or operating
results of Dais from that reflected in the SEC Reports, except changes in the
ordinary course of business that have not caused, in the aggregate, a Material
Adverse Effect;

 

(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Material Adverse Effect;

 

(c) any waiver or compromise by Dais of a valuable right or of a material debt
owed to it;

 

(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by Dais, except in the ordinary course of business and the
satisfaction or discharge of which would not have a Material Adverse Effect;

 

(e) any material change to a material Contract by which Dais or any of its
assets is bound or subject;

 

 Page 8 of 13

 

 

(f) any mortgage, pledge, transfer of a security interest in, or lien, created
by Dais, with respect to any of its material properties or assets, except liens
for taxes not yet due or payable and liens that arise in the ordinary course of
business and do not materially impair Dais ownership or use of such property or
assets;

 

(g) any loans or guarantees made by Dais to or for the benefit of its employees,
officers or directors, or any members of their immediate families, other than
travel advances and other advances made in the ordinary course of its business;

 

(h) any issuance of equity securities to any officer, director or affiliate,
except pursuant to existing Dais stock option plans; or

 

(i) any arrangement or commitment by Dais to do any of the things described in
this Section 4.11.

 

SECTION 4.12. Financial Statements. The financial statements for Dais filed with
the SEC Reports are properly stated in accordance with U.S. Generally Accepted
Accounting Standards consistently applied.

 

ARTICLE V
Deliveries

 

SECTION 5.01. Deliveries of the Shareholders. Shareholder has provided proof it
has totally and irrevocably transferred the 62% ownership in the JX-Cast from
Shareholders to the Company.

 

SECTION 5.02. Deliveries of the Company. Company agrees to provide proof it has
transferred 100% of its ownership interests irrevocably and forever to Dais
within no more than two days after signing of this agreement.

 

SECTION 5.03. Deliveries of Dais. Once Section 5.20 is complete within the
allowed timeframe, Dais shall deliver to the Shareholders, certificates
representing the new shares of Dais Stock issued to the Shareholders.

 

ARTICLE VI
Conditions to Closing

 

SECTION 6.01. Shareholders and Company Conditions Precedent. The obligations of
the Shareholders and the Company to enter into and complete the Closing is
subject, at the option of the Shareholders and the Company, to the fulfillment
on or prior to the Closing Date of the following conditions.

 

(a) Representations and Covenants. The representations and warranties of Dais
contained in this Agreement shall be true in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date. Dais shall have performed and complied in all material respects
with all covenants and agreements required by this Agreement to be performed or
complied with by Dais on or prior to the Closing Date. Dais shall have delivered
to the Shareholders and the Company, a certificate, dated the Closing Date, to
the foregoing effect.

 

(b) Deliveries. The deliveries specified in Section 5.03 shall have been made by
Dais.

 

(c) Stock Purchase Agreement Modification. Dais shall have entered into the
Stock Purchase Modification Agreement with Hong Kong SAGE Technology Investment
Co., Limited and Hong Kong JHSE Technology Investment Co., Limited.

 

 Page 9 of 13

 

 

(d) Satisfactory Completion of Due Diligence. The Company and the Shareholders
shall have completed their legal, accounting and business due diligence of Dais
and the results thereof shall be satisfactory to the Company and the
Shareholders in their sole and absolute discretion.

 

SECTION 6.02. Dais Conditions Precedent. The obligations of Dais to enter into
and complete the Closing are subject, at the option of Dais, to the fulfillment
on or prior to the Closing Date of the following conditions, any one or more of
which may be waived by Dais in writing.

 

(a) Representations and Covenants. The representations and warranties of the
Shareholders and the Company contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date. The Shareholders and the Company
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
the Shareholders and the Company on or prior to the Closing Date. The Company
shall have delivered to Dais, if requested, a certificate, dated the Closing
Date, to the foregoing effect.

 

(b) Deliveries. The deliveries specified in Section 5.01 and Section 5.02 shall
have been made by the Shareholders and the Company, respectively.

 

(c) Audit of Company Financial Statements. The Company shall have delivered to
Dais unaudited financial statements for the Company's most recently completed
interim period.

 

(d) Satisfactory Completion of Due Diligence. Dais shall have completed their
legal, accounting and business due diligence of the Company and the results
thereof shall be satisfactory to Dais in its sole and absolute discretion.

 

ARTICLE VII
Covenants

 

SECTION 7.01. Public Announcements. Dais and the Company will consult with each
other before issuing, and provide each other the opportunity to review and
comment upon, any press releases or other public statements with respect to the
Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.

 

SECTION 7.02. Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.

 

SECTION 7.03. Continued Efforts. Each Party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.

 

SECTION 7.04. Exclusivity. Each of Dais and the Company shall not (and shall not
cause or permit any of their affiliates to) engage in any discussions or
negotiations with any person or take any action that would be inconsistent with
the Transactions and that has the effect of avoiding the Closing contemplated
hereby. Each of Dais and the Company shall notify each other immediately if any
person makes any proposal, offer, inquiry, or contact with respect to any of the
foregoing.

 

SECTION 7.05. Access. The Company and the Shareholder shall permit
representatives of any other Party to have full access to all premises,
properties, personnel, books, records, contracts, and documents of or pertaining
to such Party.

 

 Page 10 of 13

 

 

SECTION 7.06. Preservation of Business. From the date of this Agreement until
the Closing Date, the Company and Dais shall operate only in the ordinary and
usual course of business consistent with their respective past practices
(provided, however, that Dais shall not issue any securities without the prior
written consent of the Company), and shall use reasonable commercial efforts to
(a) preserve intact their respective business organizations, (b) preserve the
good will and advantageous relationships with customers, suppliers, independent
contractors, employees and other persons material to the operation of their
respective businesses, and (c) not permit any action or omission that would
cause any of their respective representations or warranties contained herein to
become inaccurate or any of their respective covenants to be breached in any
material respect.

 

ARTICLE VIII
Indemnification

 

SECTION 8.01. Indemnification. The Shareholders shall indemnify and hold
harmless Dais (together the "Indemnified Parties"), and shall reimburse the
Indemnified Parties for, any loss, liability, claim, damage, expense (including,
but not limited to, costs of investigation and defense and reasonable attorneys'
fees) or diminution of value (collectively, "Damages") arising from or in
connection with (a) any inaccuracy, in any material respect, in any of the
representations and warranties of the Shareholders or the Company in this
Agreement or in any certificate delivered by the Shareholders or the Company to
Dais pursuant to this Agreement, or any actions, omissions or statements of fact
inconsistent with any such representation or warranty, (b) any claim for
brokerage or finder's fees or commissions or similar payments based upon any
agreement or understanding alleged to have been made by any such party with the
Shareholders or the Company in connection with any of the transactions
contemplated by this Agreement, (c) taxes attributable to the Shareholders or
the Company for any Transaction or event occurring on or prior to the Closing,
or (d) any litigation, action, claim, proceeding or investigation by any third
party relating to or arising out of the business or operations of the
Shareholder or the Company or any of their subsidiaries prior to the Closing.

 

SECTION 8.02. Payment and Scope of Liability. The aggregate liability of the
Shareholders to the Indemnified Parties under this Agreement shall be payable
only through the cancellation of the Dais Shares by Dais required to reimburse
the Indemnified Parties for Damages.

 

ARTICLE IX
Miscellaneous

 

SECTION 9.01. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing by express courier
(e.g., DHL or Federal Express) or electronic mail and shall be deemed given upon
receipt by the Parties at the following addresses (or at such other address for
a Party as shall be specified by like notice):

 



If to Dais, to:

Dais Analytic Corporation 

11552 Prosperous Drive 

Odessa, FL 33556 USA

Attn: Timothy Tangredi

Email: tntangredi@daisanalytic.com

with a copy to:

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006 USA

Attn: Peter DiChiara, Esq.

Email: pdichiara@srff.com

 

 

If to the Shareholders

Open Control Systems

951 Old County Road, Suite 160

Belmont, CA 94002, USA

Attention: Yuen Kong
Email: lgikong@foxmail.com

If to the Company

Open Control Systems

951 Old County Road, Suite 160

Belmont, CA 94002, USA

Attention: Yuen Kong
Email: lgikong@foxmail.com

 

 Page 11 of 13

 

 

SECTION 9.02. Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company, Dais and the Shareholders. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

SECTION 9.03. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the
Shareholders, Dais and the Company will be entitled to specific performance
under this Agreement. The Parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

 

SECTION 9.04. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.

 

SECTION 9.05. Counterparts; Facsimile Execution. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument. Facsimile
signatures delivered by fax and/or e-mail/.pdf transmission shall be sufficient
and binding as if they were originals and such delivery shall constitute valid
delivery of this Agreement.

 

SECTION 9.06. Entire Agreement; Third Party Beneficiaries. This Agreement, taken
together with the Company Disclosure Schedule and the Dais Disclosure Schedules,
(a) constitute the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
Transactions and (b) are not intended to confer upon any person other than the
Parties any rights or remedies.

 

SECTION 9.07. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without
reference to principles of conflicts of laws. Any action or proceeding brought
for the purpose of enforcement of any term or provision of this Agreement shall
be brought only in the Federal or state courts sitting in New York and the
parties hereby waive any and all rights to trial by jury.

 

SECTION 9.08. Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.



 



 Page 12 of 13

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.

 



Dais Analytic Corporation

 

 

 

 

 

 

 

 

 

 

 

Timothy N Tangredi

President and CEO

 

 

 

 

 

 

Shareholder

 

Company

 

 

 

 

 

Open Control Systems

 

Synpower Corporation. Ltd.

 

 

 

 

 

 

 

 

 

Yuen Kong
General Partner

 

Li YanYan
Corporate Secretary

 

 

[Signature Page to Share Exchange Agreement]

 

 

--------------------------------------------------------------------------------